DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending.
The following office action is a second action on the merits

Response to Amendment
The amendments submitted 04-19-2022 have been considered by the examiner.
The amendment filed 04-19-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “and a vehicle abnormality inspection unit configured to perform the vehicle abnormality inspection on the target vehicles selected by the selection unit”, of claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“abnormality inspection unit configured to perform” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Such claim limitation(s) is/are:
“abnormality inspection unit configured to perform” in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitations “abnormality inspection unit configured to perform” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that claimed functions are implemented based on input/output. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)  Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)  Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20210041869 A1) in view of Matsui (US 20020145541 A1), Johnson (US 4201908 A), and Chollet (US 20150307108 A1).

REGARDING CLAIM 1, Meyer discloses, a communication unit configured to communicate with the vehicles (Meyer: [0049]); a selection unit configured to, from among the vehicles, select a plurality of target vehicles for which the vehicle data is to be collected (Meyer: [0012]; [0029]; [0064]); and a data collection unit configured to, from the target vehicles, collect the vehicle data of each target vehicle through the communication unit (Meyer: [0064]), wherein the selection unit is configured to: acquire vehicle environment information representing a vehicle environment for each of the vehicles (Meyer: [0030]; [0048]); assign the vehicle environment information to a plurality of predetermined classes (Meyer: [0030]; [0048]).
Meyer does not explicitly disclose, for each class, obtains a frequency that is the number of the vehicles belonging to the class.
However, in the same field of endeavor, Matsui discloses, see at least [ABS]; [0049], for the benefit of providing a road monitoring system that can be used in the determination and administrative monitoring of the road traffic situation from the standpoint of national and regional governmental road management, traffic policies and other aspects, along with determining the situation of usage including traveling conditions, the flow of vehicles, types of vehicles and the like, as well as efficiently and automatically obtaining short-term and long-term statistical data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by Meyer to include vehicle class and frequency taught by Matsui. One of ordinary skill in the art would have been motivated to make this modification in order to provide a road monitoring system that can be used in the determination and administrative monitoring of the road traffic situation from the standpoint of national and regional governmental road management, traffic policies and other aspects, along with determining the situation of usage including traveling conditions, the flow of vehicles, types of vehicles and the like, as well as efficiently and automatically obtaining short-term and long-term statistical data.
Meyer in view of Matsui do not explicitly disclose, select the target vehicles for each class such that, of the classes, a ratio of the number of vehicles to be selected as the target vehicles to the frequency of each class is smaller in a first class having the frequency equal to or higher than a predetermined reference value than in a second class having the frequency less than the reference value.
However, in the same field of endeavor, Johnson discloses, see at least (Col. 4, Ln. 38-42), for the benefit of providing a local recorder unit for data collection, particularly suited for traffic data collection, which utilizes individual recorder units which are programmable to carry out different functions, including recording different traffic data simultaneously and accumulating such data for predetermined time periods.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by a modified Meyer to include count and classification taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a local recorder unit for data collection, particularly suited for traffic data collection, which utilizes individual recorder units which are programmable to carry out different functions, including recording different traffic data simultaneously and accumulating such data for predetermined time periods.
Meyers in view of Matsui and Johnson do not explicitly disclose, a vehicle abnormality inspection unit configured to perform the vehicle abnormality inspection on the target vehicles selected by the selection unit.
However, in the same field of endeavor, Chollet discloses, [0014-0022] “In the present application a method is provided for detecting potential accident situations with a vehicle driven by a driver, said method comprising the following steps: collecting behaviour data of the vehicle by sensors located in the vehicle, obtaining a position of the vehicle, transmitting the behaviour data and the position of the vehicle to a control centre, selecting at least one traffic monitoring camera based on the position of the vehicle, acquiring images by said traffic monitoring camera, these images comprising the vehicle, transmitting these images to the control centre, analysing the behaviour data for detecting a driver's abnormal condition, analysing the images for detecting an abnormal condition of the vehicle, if the two analyses detect an abnormal condition, registering said vehicle in a probable accident list”; [0045] “According to one embodiment, a process of initialization at the control centre identifies the vehicle by an identifier. Moreover, a portable device (or several) is associated with this identifier and each time an abnormal condition is detected, the warning message is sent to the identified portable device. This allows for the monitoring of a commercial vehicle fleet or one's own car when it is in the hands of a third party”; also see [Claim 1], for the benefit of providing effective means for detecting and registering vehicles in a probable accident list, contributing to decreasing accidents.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by a modified Meyer to include targeting selected vehicles for interrogation taught by Chollet. One of ordinary skill in the art would have been motivated to make this modification in order to provide effective means for detecting and registering vehicles in a probable accident list, contributing to decreasing accidents.

REGARDING CLAIM 7, Meyer in view of Matsui, Johnson, and Chollet remain as applied above to claim 1, and further, Meyer also discloses, the vehicle is a fuel cell vehicle (Meyer: [0035]).

REGARDING CLAIM 8, Limitations and motivations addressed, see claim 1 above (supra).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20210041869 A1) in view of Matsui (US 20020145541 A1), Johnson (US 4201908 A), and Chollet (US 20150307108 A1) as applied to claim 1 above, and further in view of Yoshii (US 20160343250 A1).

REGARDING CLAIM 2, Meyer in view of Matsui, Johnson, and Chollet remain as applied above to claim 1, and further, Meyer in view of Matsui, Johnson, and Chollet do not explicitly disclose, the selection unit is configured to, for the first class, select the number of vehicles equal to the reference value from all vehicles belonging to the first class, as the target vehicles.
However, in the same field of endeavor, Yoshii discloses, [FIG. 5(S15)] …, so that the driver can be careful and can take safety measures, such as deceleration.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by a modified Meyer to include selecting the aggregated group taught by Yoshii. One of ordinary skill in the art would have been motivated to make this modification in order to specify a spot where a hazardous condition involving sudden braking has occurred on a travel route from travel information on a vehicle, and presents the specified spot as a hazardous condition hotspot to the vehicle driver of the vehicle who has received the presentation can recognize the hazardous condition involving sudden braking when passing through the hazardous condition hotspot, so that the driver can be careful and can take safety measures, such as deceleration.

REGARDING CLAIM 3, Meyer in view of Matsui, Johnson, Chollet, and Yoshii remain as applied above to claim 2, and further, Yoshii also discloses, the selection unit is configured to, for the first class, randomly select the number of vehicles equal to the reference value from all vehicles belonging to the first class, as the target vehicles (Yoshii: [FIG. 5(S15)] aggregate first group).

REGARDING CLAIM 4, Meyer in view of Matsui, Johnson, and Chollet remain as applied above to claim 1, and further, Meyer in view of Matsui and Johnson do not explicitly disclose, the selection unit is configured to, for the second class, select all vehicles belonging to the second class, as the target vehicles.
However, in the same field of endeavor, Yoshii discloses, [FIG. 5(S17)] …so that the driver can be careful and can take safety measures, such as deceleration.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by a modified Meyer to include selecting the aggregated group taught by Yoshii. One of ordinary skill in the art would have been motivated to make this modification in order to specify a spot where a hazardous condition involving sudden braking has occurred on a travel route from travel information on a vehicle, and presents the specified spot as a hazardous condition hotspot to the vehicle driver of the vehicle who has received the presentation can recognize the hazardous condition involving sudden braking when passing through the hazardous condition hotspot, so that the driver can be careful and can take safety measures, such as deceleration.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20210041869 A1) in view of Matsui (US 20020145541 A1), Johnson (US 4201908 A), and Chollet (US 20150307108 A1) as applied to claim 1 above, and further in view of Irey (US 10529046 B1).

REGARDING CLAIM 5, Meyer in view of Matsui and Johnson remain as applied above to claim 1, and further, Meyer also discloses, the vehicle environment includes at least one of an external environment to be used by each of the vehicles (Meyer: [0030]).
Meyer in view of Matsui, Johnson, and Chollet do not explicitly disclose, and an internal environment related to a state of each of the vehicles.
However, in the same field of endeavor, Irey discloses, see at least (Col. 11, Ln. 21-27), for the benefit of monitoring accident frequency, accident severity, and the driving behaviors of drivers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by a modified Meyer to include observing a vehicle cabin taught by Irey. One of ordinary skill in the art would have been motivated to make this modification in order to monitor accident frequency, accident severity, and the driving behaviors of drivers.


REGARDING CLAIM 6, Meyer in view of Matsui, Johnson, and Chollet remain as applied above to claim 5, and further, Meyer also discloses, the vehicle environment includes an outside air temperature of an environment used by each of the vehicles as the external environment (Meyer: [0030]).

Response to Arguments
Applicant’s arguments, filed 04-19-2022, with respect to:
The rejection of clams 1 and 8 under 35 USC §101 have been fully considered and are persuasive.
The rejection of claims 1-8 under 35 USC §112(b) have been fully considered and are persuasive.
The rejection of claim 3 under 35 USC §112(d) have been fully considered and are persuasive.
The rejections acknowledged above have been withdrawn.

Applicant’s arguments with respect to the rejection of claim(s) 1 and 8 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oldham (US 20150127388 A1)
Manci (US 20160347248 A1)
Gupta (US 20190057558 A1)
McQuade (US 20120136802 A1)
Misra (US 20140380264 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663